UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6380



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GRALING EDWARD ARNOLD, a/k/a Graling Shykia
Asante,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CR-00-8; CA-02-677)


Submitted:   July 29, 2004                 Decided:   August 4, 2004


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Graling Edward Arnold, Appellant Pro Se.       Brian Ronald Hood,
Assistant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Graling    Edward     Arnold   seeks     to    appeal       the    district

court’s order denying relief on his motion filed under 28 U.S.C.

§ 2255 (2000).     An appeal may not be taken from the final order in

a § 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000).                          A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                            28 U.S.C.

§   2253(c)(2)    (2000).    A    prisoner   satisfies          this    standard     by

demonstrating     that   reasonable       jurists       would     find       that   his

constitutional     claims   are   debatable       and    that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude   that    Arnold   has     not    made     the    requisite          showing.

Accordingly, we deny Arnold’s motion for appointment of counsel,

deny a certificate of appealability, and dismiss the appeal. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                             DISMISSED




                                    - 2 -